Title: To Thomas Jefferson from Littleton W. Tazewell, 6 July 1807
From: Tazewell, Littleton W.
To: Jefferson, Thomas


                        
                            Sir,
                            Norfolk July 6th. 1807.
                        
                        A few days since a letter was received by the Mayor of this Borough, from the Commodore of the British
                            Squadron here, a copy of which I presume has been transmitted to you, or has been seen by you in the publick gazettes
                            printed in this place. To this letter a reply was written, which I suppose must also have reached you, through one or the
                            other of those channels. At the request of the Magistrates I agreed to deliver this answer to the British Commander, which
                            I did yesterday—The substance of his conversation with me is stated in the inclosed copy of my communication made to the
                            Mayor on my return. As this information may be of importance to the government, in the measures which it may be disposed
                            to adopt, I have taken the liberty of forwarding it to you by the first conveyance. I will add Sir, that notwithstanding
                            the conciliatory language held by the British Officers while I was on board their squadron, yet I witnessed several circumstances, which induce a belief that
                            their professions are not sincere. When I went on board the Ships were all riding to a single anchor, short apeak, prepared to have moved at an instant. The upper deck guns of the
                            Bellona (the headmost ship) were turned forward, out of their ordinary position, so as to command perfectly the channel
                            of Elizabeth River at its mouth, which could not have been done except for this manner of their pointing. The wind
                            fortunately was at South-East, which effectually prevented their approaching Norfolk, or the shipping in the river, if
                            they had been so disposed. When I left them however all these appearances were changed.
                        I ought also to state, that Captain Hardy of the Triumph declared, that although as an Officer he should
                            unquestionably obey any orders which his Commander might give him, yet as an Individual he would state, that he did not at
                            present believe that the orders of Admiral Berkeley were sanctioned by his government.
                        It is not for me Sir to draw inferences from any thing I have stated—The facts are before you, and you will
                            reason from them much more correctly than I can. I may be permitted to observe however, that a thousand minute and
                            seemingly unimportant occurrences, which it would be too tedious to detail, when combined, strongly excite my suspicions,
                            that no confidence is to be placed in any professions or assurances which may be received from the Officers of this
                            squadron, while they remain in our waters. And therefore induce me to hope, that no relaxation will be made in our
                            preparations for the worst of consequences—
                        While speaking to you of the present alarming state of our Country, threatened as it is by a foreign foe, I
                            will take the liberty of adding some remarks upon another subject. The Committees which are every where forming through
                            the United States were formed originally for purposes highly valuable, and for objects in approving which all concur. at
                            present however, if I may judge from the appearance of things here, it is very probable mischiefs may occur from the acts
                            of imprudence into which a laudable zeal may hurry them. While they confine themselves to mere declarations of publick
                            feelings and publick sentiment, while they endeavour to fan the holy flame which is kindling in the bosom of every
                            American, they are valuable. But when from the mere expression of opinions, they proceed to the performance of acts. To the
                            ordaining of measures which nothing but the Officers of Government either civil or military should direct—They then
                            assume a form dangerous to the liberties and destructive of the laws of the Country. If such measures be not repressed the
                            result will be deplorable. The government will be precipitated into measures which it may not choose to adopt at this
                            time—Schisms among our Citizens will be produced—Those who are anxious to preserve the operation of the laws in all times, must be opposed to those who thus attempt to seize the reins of government—Parties
                            will be formed—Reciprocal denunciations will take place, and all the incalculable mischiefs resulting from civil discord
                            in a crisis so awful as the present will ensue—
                        The suspension of the functions of the British Consul by our Committee here has induced me to make these
                            remarks. I will not comment upon this act further than to say, that it is the only pretext which our insidious foe now
                            has, to palliate any act of lawless aggression which they may feel disposed to perpetrate. And that I view it as of great
                            importance, to remove every cause or pretence which they may set up in vindication of themselves at present, so far as it
                            can be done consistently with our own security & honor. The communication with the British Ships & their Consul is at
                            present as easy as ever, altho’ it is clandestinely pursued—I know this from seeing yesterday on board of Capt.
                            Douglass’s ships, papers from Norfolk, which had been published only the night before, & then but partially distributed—It is almost impossible to prevent it—But yet while they enjoy all the benefits of this communication, they complain that
                            it is interdicted to them, and this too by the people of a Country whose government accredits their Agents—
                        If you sir concur with me in the opinions here expressed, & consider the subject as one worthy of your
                            consideration, the means of repressing this supposed mischief cannot be too promptly called into action—If some measure
                            should be adopted by the government, calculated to give to the people its present views and decisions, the laudable
                            publick spirit which has been manifested every where, the fervor which is exhibited upon all occasions, would have a
                            proper direction at once given to it & would not then waste itself in putting out shoots noxious to its healthful
                            growth, & the pruning of which may by and by endanger the life of the plant itself—I hope Sir these remarks will be
                            excused—They spring solely from an anxious wish to preserve the laws and security of my Country safe from every
                            aggression from any quarter.
                  In great haste I remain Sir yours most respectfully
                        
                            Littn: W Tazewell
                     
                        
                    